Citation Nr: 0526968	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for gout, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased initial evaluation for 
cardiovascular artery disease, currently rated as 30 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1965, June 1975 to June 1978, and December 1980 to through 
April 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of October 2001 and June 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO).  In the October 2001 rating decision, 
the RO granted service connection for gout and assigned a 20 
percent disability rating.  In the June 2003 rating decision, 
the RO granted service connection for coronary artery disease 
and granted a 30 percent disability rating.  The veteran 
perfected an appeal of the assigned ratings for gout and 
coronary artery disease. 

Evidence of record indicates the veteran  raised the issue of 
entitlement to total disability compensation rating based on 
individual unemployability (TDIU).  As this issue has not 
been adjudicated by the RO, it is referred for appropriate 
action.

The issue of entitlement to a rating in excess of 30 percent 
for coronary artery disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence reveals that the veteran's 
gout results in complaints of pain, without a combination of 
symptoms to produce definite impairment of heath.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for gout have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which is codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2003).  
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

Moreover, the veteran first raised his claim of entitlement 
to an increased initial rating for his gout in his Notice of 
Disagreement, which was clearly after the rating decision on 
appeal.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, in an April 2001 letter, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim for service connection for gout, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that was relevant to the claim.  
Thereafter, although not specific to the gout claim, the 
veteran was also sent numerous other VCAA letters which 
described what was necessary for establishing claims for 
increased ratings.  

In addition, the veteran and his representative were provided 
with a copy of the appealed rating decision and a Statement 
of the Case.  In those documents the RO informed them of the 
specific rating criteria pertaining to the evaluation of 
gout, as well as the reasons for determining that the 
criteria for a higher rating were not met.  In these 
documents the RO also informed them of the cumulative 
evidence previously provided to VA or obtained by VA on the 
veteran's behalf.  The Board finds that all of these 
documents informed the veteran of the evidence needed to 
establish entitlement to a higher rating.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the RO 
provided VCAA notice prior to the decision on appeal, and 
properly instituted appellate procedures following the 
veteran's notice of disagreement.  Thus, the Board finds that 
the duty to notify has been satisfied. 
 
Additionally, the record includes the veteran's service 
medical records, VA treatment records, records from the 
Social Security Administration, and VA examination reports.  
The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's appeal 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his appeal of the 
assigned rating.  See 38 U.S.C.A. § 5103A (West 2002); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2003).  Thus, there is no prejudice to 
the veteran in deciding this case.


Factual Background

By way of history, the veteran originally filed a claim of 
entitlement to service connection for gout in May 1994.  The 
RO denied his claim in October 1995.  The veteran filed a 
claim to reopen his claim for service connection in October 
2000.  In an October 2001 rating decision, the RO granted 
service connection for gout and assigned a 20 percent 
disability rating, effective November 9, 2000.  

The veteran's service medical records reveal that on 
September 27, 1993 he was diagnosed with gout.  The veteran's 
VA medical records from 1996 to 2001 reveal that in April 
2000 he presented with complaints of foot pain due to a work 
injury.  Specifically the veteran indicated that his left 
foot was run over by a forklift at work.  An April 2000 VA X-
ray of the veteran's foot revealed degenerative spurring 
along the superior aspect of the along the superior aspect of 
the articulation, but it was noted that his foot was 
otherwise normal.  The examiner found no acute bony 
abnormality.  

An August 2001 X-ray revealed a small plantar heel spur on 
the veteran's right foot.  His symptoms were diagnosed as 
plantar fasciitis.  Although these records reveal treatment 
for the veteran's various other service-related conditions, 
there is no relevant treatment for gout.  

The veteran was afforded a VA examination in August 2001 for 
gout.  The veteran presented with complaints of painful, 
swollen feet.  He reported that his feet would swell and he 
would experience a little heat or redness.  He reported that 
his symptoms would increase when he stood or walked.  The 
examiner noted the veteran did not describe frank reoccurring 
attacks with ending remission in between.  Essentially, 
flare-ups were described primarily as swelling of the feet, 
but no classical flare-up.

Physical examination revealed that his feet were bilaterally 
symmetrical.  His right foot had some discoloration between 
his toes and wasted toenails.  The examiner noted that there 
was swelling without edema on the dorsum of his right foot.  
He indicated that there was no pain on palpation, and there 
was no tenderness on squeezing the metacarpals of the feet.  
He noted that the veteran's right great toe was not swollen 
in relation to the dorsum of his feet.  He also indicated 
that the veteran's ankles bilaterally did not reveal swelling 
without pitting.  The veteran's left foot was similar in 
appearance to his right foot.  The left foot was slightly 
swollen on the dorsum of the feet and it was warm, but 
nontender.  It was noted that the veteran had full range of 
motion of all toes of both feet.  The examiner indicated that 
the veteran had no symptomatic calluses, no breakdown tissue, 
and no breakdown deformity.  The examiner diagnosed a history 
of gout with swelling of feet, bilaterally.  Also diagnosed 
were degenerative changes of his feet with bilateral spurs 
with no evidence of gouty arthritis.  

In pertinent part, a December 2002 Social Security 
Administration decision determined that the veteran had 
become disabled due to carcinoma of the prostate, obesity, 
diabetes mellitus, hypertension, degenerative joint disease, 
and a depressive disorder as of July 26, 2000.

The veteran's, March 2002 to January 2003 VA outpatient 
treatment records reveal that in September 2002 he presented 
with complaints of right heel pain, which worsened upon 
prolonged standing.  There was pain on palpation of the right 
heel, but no pain at the dorsal aspect of the foot or 
achilles tendon.  There was no erythema, effusion, or warmth.  
Feet had full range of motion.  The problem list included 
right plantar fasciitis and gout.  

In October 2003 the veteran was afforded another VA 
examination for gout.  The veteran indicated that most of his 
joints were involved with gout.  He complained that his feet 
would become swollen and tender a majority of the time, and 
that he felt pain on the posterior aspect of the longitudinal 
arch posteriorly to the heel.  The examiner reviewed the 
veteran's claims file and noted that the VA had examined him 
several times in the past for gout, and at no time were his 
symptoms diagnosed as acute gouty arthritis.  The examiner 
also revealed that the veteran symptoms were never diagnosed 
as an acute episode of gout.  The examiner noted that there 
was no evidence in the veteran's claims file to support 
veteran's contention that gout affected most of his joints.  
The examiner noted that he veteran's gout was limited to his 
feet.  The examiner noted the previous X-rays of the 
veteran's plantar spurs.  The examiner noted that most recent 
laboratory tests showed a uric acid of 5.3, which was well 
within normal limits.

An October 2003 physical examination revealed that the 
veteran's foot was normal in appearance and he had a normal 
arch.  There was no tenderness under the transverse arch or 
the distal end of the proximal arch found.  There was no 
evidence of swelling or thickening of the joint at the first 
metacarpal phalangeal joint bilaterally.  The examiner noted 
that he veteran's ankle was essentially unremarkable with a 
full range of motion.  He noted that there was no evidence of 
redness or tenderness.  He also indicated that there was 
questionably slight swelling around the veteran's ankle 
joint.  Further, he noted, that there was tenderness under 
the foot on the plantar surface of the feet bilaterally at 
the site of the anterior insertion of the tendons of the foot 
in the place where the cancaneal spurs have been 
demonstrated.  The examiner indicated that there was no 
abnormality in the posterior foot and there was no evidence 
of pronation or misalignment of the Achilles tendon.  He 
noted that the veteran's longitudinal arches were intact 
normally, and that sensation and circulation over the feet 
were normal.  

The October 2003 examiner also noted that there was no 
evidence of arthritis or gout in any of the veteran's other 
joints.  The examiner diagnosed the veteran's symptoms as a 
vague history of gout in the past, now under treatment with 
residuals.  

The veteran's September 2001 to December 2003 VA treatment 
records do not reveal treatment for gout.  


Relevant Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Board notes that when the veteran initiated his appeal of 
the issues before the Board, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  Thus, the severity of each disability is 
to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Gout is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5017.  Under this provision, gout is to be evaluated 
under the criteria for rheumatoid arthritis pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

Rheumatoid arthritis may be rated as an active process or 
according to chronic residuals.  The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  The higher evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2004).  

Rheumatoid arthritis as an active process is rated 100 
percent disabling where there are constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating.  A 60 percent evaluation is 
appropriate for symptoms that are less than those in the 
criteria for a 100 percent evaluation but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number over prolonged periods.  
Where there are symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more time a year, a 40 percent evaluation is assigned.  A 20 
percent rating is assigned where there are one or two 
exacerbations a year in a well-established diagnosis.  Id.  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where however, limitation of motion of the 
specific joint or joints is noncompensable under the codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined not added under Diagnostic Code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).




Analysis

The veteran's service-connected gout is presently assigned a 
20 percent disability rating under Diagnostic Code 5017-5002.  
Under this provision, symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year warrant a 40 percent 
disability rating.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 20 
percent for gout.  The medical evidence of record 
demonstrates that the veteran reported that he suffered 
symptoms of gout and has received treatment during the appeal 
period.  However, the evidence does not establish that he has 
suffered from an incapacitating exacerbation of his symptoms 
during the appeal period, or even since he was diagnosed with 
gout during service.  Moreover, there was no evidence of 
gouty arthritis noted on the 2001 or 2003 VA examinations.  
In fact, the October 2003 examiner noted that the veteran was 
never diagnosed with gouty arthritis, there was no evidence 
to support the veteran's claim that gout affected most of his 
joints, and the record did not reveal any acute episodes of 
gout.  None of the VA treatment records reveal an acute 
flare-up of gout or a diagnosis of gouty arthritis. Because 
the evidence fails to show symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year 40 percent disability rating 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 
5017.

Moreover, the medical evidence does not establish that the 
veteran suffers from limitation of motion due to chronic 
residuals of gout.  Both VA examinations noted normal range 
of motion of the toes.  In light of the above, the Board 
finds that the veteran's subjective complaints of pain when 
considered with the findings of mild swelling of his feet, 
are adequately compensated by the 20 percent rating currently 
assigned, especially in the absence of any objective findings 
of gouty arthritis or acute gouty flare-ups.  See Deluca, 
supra.


In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for gout is denied.  


REMAND

Service connection for coronary artery disease was 
established in a June 2003 rating decision.  A 30 percent 
evaluation was assigned based upon the results of a VA 
examination in May 2003, which indicated that the veteran 
"should" be able to 
exert 6 MET's of activity.  At no point in time did a VA 
examination include exercise testing to evaluate the 
veteran's service-connected coronary artery disease.  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Sutton v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken. At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

This claim is remanded for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his coronary 
artery disease since February 2003.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded a VA 
heart examination to determine the 
current severity of the veteran's 
coronary artery disease.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary tests and 
studies should be conducted, to include 
exercise testing.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


